Citation Nr: 1515578	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  12-29 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hyperemesis gravidarum.

3.  Entitlement to service connection for a bilateral eye disorder.

4.  Entitlement to service connection for a respiratory disorder (claimed as breathing difficulty).

5.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and major depression with adult deficit disorder.

6.  Entitlement to service connection for a bilateral leg/knee disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from July 1983 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The above issues were timely appealed by the Veteran.

The issues of service connection for bilateral leg/knee, psychiatric and respiratory disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's audiometric data throughout the appeal period does not show impaired hearing in either ear.  

2.  While it appears that the Veteran was treated for hyperemesis gravidarum during her military service, the evidence of record does not demonstrate any current diagnosis of hyperemesis gravidarum, residuals thereof, or any other chronic disability which the Veteran has alleged is a result of her in-service hyperemesis gravidarum.

3.  The Veteran's myopia and refractive error with emerging presbyopia are not diseases for which service connection can be granted.

4.  The Veteran is currently diagnosed with allergic conjunctivitis, mild giant papillary conjunctivitis, and mild corneal limbal neovascularization.

5.  The Veteran is shown to have been treated during military service for conjunctivitis several times.

6.  The evidence of record weighs against a finding that the Veteran's currently diagnosed bilateral eye disorders were incurred in, aggravated by, or are otherwise the result of military service.


CONCLUSIONS OF LAW

1.  The criteria establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).  

2.  The criteria establishing service connection for hyperemesis gravidarum have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2014).

3.  The criteria establishing service connection for a bilateral eye disorder, to include allergic conjunctivitis, mild giant papillary conjunctivitis, and mild corneal limbal neovascularization, have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in June 2010 that provided information as to what evidence was required to substantiate the claims of service connection for bilateral hearing loss, hyperemesis gravidarum, and bilateral eye disorders herein decided, and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, her statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

Service Connection for Bilateral Hearing Loss

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

Turning to the evidence of record, the Veteran asserts that she should be service connected for bilateral hearing loss.  She filed her claim for service connection in May 2010.   The Veteran's VA and private treatment records in the claims file do not demonstrate any complaints of or treatment for of bilateral hearing loss.  

In February 2012, the Veteran underwent a VA audiological examination.  During the examination, the Veteran reported noticing onset of hearing loss approximately 10 years prior to the examination.  She further reported that she worked in Air Defense and Intelligence during military service, where she was exposed to generators and gunfire from range training.  The following audiometric data was obtained at that time:



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Speech Discrimination
RIGHT
20
25
15
20
25
21
96%
LEFT
20
20
20
20
15
19
98%

Based on the foregoing evidence, the Board finds that service connection for bilateral hearing loss must be denied at this time.  The Veteran's hearing acuity does not demonstrate 40 decibels of loss in any of the 4 noted thresholds, nor is there 26 decibels of loss in three of those four thresholds in either ear.  Moreover, the Veteran's speech discrimination scores obtained do not reflect 94 percent or less ability in either ear.  

In short, there is no evidence of record to show that the Veteran has a hearing loss disability under VA regulations.  Accordingly, the Board must deny service connection for hearing loss because there is no evidence of a current disability throughout the appeal period.  See 38 C.F.R. §§ 3.102, 3.303, 3.385; Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Service Connection for Hyperemesis Gravidarum

On appeal, the Veteran has averred that she should be service connected for her hyperemesis gravidarum.  Hyperemesis gravidarum is "severe, pernicious morning sickness."  See Dorland's Illustrated Medical Dictionary, 31st Edition, 900 (2007).

The Board concedes that during military service, the Veteran was diagnosed with hyperemesis gravidarum in August 1984, during her first pregnancy; she delivered her first child in December 1984, at which time it was noted that she did have gravida prior to the birth.  After her pregnancy, the Veteran did not receive treatment for or complain of any hyperemesis-gravidarum or otherwise-during the balance of her military service.  

The Veteran filed her claim for hyperemesis gravidarum in May 2010.  The Board has reviewed all of the VA and private treatment records in the claims file since May 2010, and none of those records demonstrates any diagnosis of hyperemesis-again, gravidarum or otherwise-or any residuals of hyperemesis gravidarum, or any chronic disability that would be traceable to her past history of hyperemesis gravidarum.  

Moreover, in her statements during appeal, the Veteran has not alleged that she has any current diagnosis of hyperemesis gravidarum-and the Veteran has not shown that she is pregnant at any time during the appeal period-nor has she alleged that she has any residuals of her past hyperemesis gravidarum.  She has merely asserted that she was treated for that condition during military service and therefore she should be service connected for that disability.  

Based on the foregoing evidence, the Board finds that service connection for hyperemesis gravidarum, or any residuals thereof, must be denied at this time, as there is no evidence of any current diagnosis of that condition or any chronic disability that could be said to be a result of her past in-service diagnosis of that condition.  See 38 C.F.R. §§ 3.102, 3.303; Brammer, supra; see also McClain, supra.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Service Connection for a Bilateral Eye Disorder

On the Veteran's enlistment examination in July 1983, the Veteran's eyes were shown to be normal, though myopia was noted; the Veteran was also shown to wear glasses on enlistment.  The Veteran's service treatment records document that throughout her period of service she was shown to wear contact lenses; she was treated several times for problems with her contact lenses, including irritation and/or disinfection issues.  The Veteran was additionally shown to be treated for bacterial conjunctivitis in October 1987, November 1987, and September 1988.

The Veteran's post-discharge private treatment records demonstrate several instances of treatment for itchy eyes, usually in conjunction with either allergic conjunctivitis and/or wearing of her contacts.  Those records demonstrate intermittent complaints and treatment for allergic conjunctivitis and/or episcleritis since approximately 2003.  

The Veteran underwent a VA examination of her bilateral eye disorder in February 2012.  During that examination, the Veteran reported that she had recurring eye infections due to field training; she further reported that her eyes have scars and that she is unable to wear contacts for a long period of time.  She also stated that she did not wear contacts in the field and that she had recurrent conjunctivitis during service; sand and other debris got in her eyes during military service.  She reported that she usually wore contact lenses, but seldom wore them anymore due to her eyes being dry and uncomfortable.  She also complained that her eyes were itchy and irritated.  She stated that she was prescribed an allergy eyedrop daily but did not remember the name of the medicine.  Her vision with her glasses was good and she removed her glasses to read.  

On examination, the Veteran's uncorrected vision was 20/100 in her right eye and 20/200 in her left eye; her corrected vision was 20/20 bilaterally.  There was no evidence of diplopia and she had full fields of vision bilaterally; the Goldman charts were included with the examination report.  After further physical examination, the examiner diagnosed the following eye disorders: refractive error with emerging presbyopia; mild giant papillary conjunctivitis bilaterally; and, mild limbal neovascularization.  The examiner noted that there were no signs of active conjunctivitis or signs of ocular "scars."  

The examiner opined that the Veteran's eye disorders were less likely than not related to military service, to include the noted in-service treatment for conjunctivitis.  She noted that she reviewed the claims file, including the above in-service treatment and post-service private treatment records; she then stated as follows:

Review of records shows that the Veteran was treated several times for conjunctivitis, sometimes noted as allergic or viral conjunctivitis.  She was also noted to have episcleritis which is a form of conjunctivitis.  The exam today shows mild giant papillary conjunctivitis in both eyes.  This is caused by long-term wear of soft contact lenses.  The Veteran also has corneal limbal neovascularization which is a sign of contact lens overwear.  In my opinion the Veteran's eye condition (mild giant papillary conjunctivitis) is less likely than not (less than a 50% probability) incurred in or caused by her treatment for conjunctivitis that occurred during service since her condition now is a consequence of long time and overwear of soft contact lenses.

Based on the foregoing evidence, the Board finds that service connection for a bilateral eye disorder must be denied at this time.  

First, the Board notes that the Veteran's diagnoses of myopia and refractive error with emerging presbyopia cannot be considered disabilities for which service connection can be granted at this time.  See 38 C.F.R. § 3.303(c) (2014) ("Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not disease or injuries within the meaning of applicable legislation.").

Consequently, the Board finds that the only currently-diagnosed bilateral eye disorders are: allergic conjunctivitis, mild giant papillary conjunctivitis, and mild corneal limbal neovascularization.  The Board therefore concedes that the first element of service connection has been met.  

Likewise, the Board concedes that the Veteran was treated for conjunctivitis during military service.  Thus, the second element of service connection has also been met in this case.  

As conjunctivitis is not a disease listed in 38 C.F.R. § 3.309(a), the Board finds that the Veteran's statements of continuity of symptomatology, while relevant, are not alone enough in this case to abrogate the nexus element in this case.  See 38 C.F.R. §§ 3.307, 3.309; Walker, supra.  

Insofar as the Veteran has asserted during the appeal period that her bilateral eye disorder, including conjunctivitis, is due to her military service, the Board finds that the Veteran is not competent to render such statements as a medical opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

As such, the only competent medical opinion of record with regards to the Veteran's bilateral eye disorders is the February 2012 examiner's opinions.  She noted the Veteran's contentions of continuity of symptomatology, the relevant in-service and post-service treatment records, and adequately and appropriately examined the Veteran.  Following that review and examination, the examiner found that the Veteran's bilateral eye disorders in this case were not related to her military service, but rather were due to long-term soft contact lens use and overwear.  The Board finds that this evidence is the most probative evidence respecting the nexus element; the other evidence of record, including the Veteran's competent statements with regards to symptomatology that she has suffered, does not outweigh the probative value of the February 2012 examiner's opinion, which considered and rejected that lay evidence.

Accordingly, service connection for a bilateral eye disorder, including allergic conjunctivitis, mild giant papillary conjunctivitis, and mild corneal limbal neovascularization, must be denied at this time based on the evidence of record.  See 38 C.F.R. §§ 3.102, 3.303.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for hyperemesis gravidarum is denied.

Service connection for a bilateral eye disorder, to include allergic conjunctivitis, mild giant papillary conjunctivitis, and mild corneal limbal neovascularization, is denied.


REMAND

With respect to the Veteran's claimed respiratory disorder, the Veteran has indicated that she had difficulty breathing during military service and has since been diagnosed with asthma and uses an inhaler.  There is evidence of difficulty breathing in service.  No VA examination has been afforded to the Veteran at this time, and the Board finds that the low threshold for obtaining a VA examination has been met as to this issue at this time.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

With respect to the psychiatric claim, the Board notes that the Veteran underwent a VA examination in February 2012, at which time she was diagnosed with major depressive disorder.  The examiner, however, noted that service connection was not appropriate because the evidence did not corroborate the Veteran's claimed in-service personal assault stressor occurred; particularly, while there was evidence of behavioral difficulties at the end of service, there was no evidence of counseling for being overweight.  The Veteran's service treatment records document that she was counseled for weight loss.  Therefore, it appears that the VA examiner's review of the claims file was factually inaccurate.  Moreover, the examiner did not address P.G., MS's April 2011 letter in that opinion.  Thus, a remand is necessary in order to obtain another VA examination by a psychiatrist and an adequate medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Finally, the Board notes that the Veteran has asserted she has a bilateral leg/knee disorder as a result of her military service; the Veteran was service-connected for radiculopathy of the left lower extremity in a September 2012 rating decision.  However, the Board is unable to ascertain whether the only leg disability present is left lower extremity radiculopathy or not.  Accordingly, the Board finds that a VA examination is necessary in order to clarify what, if any, bilateral leg/knee disabilities aside from left lower extremity radiculopathy exist at this time.  See Id.

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the St. Louis VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that she may have had for her respiratory, psychiatric, and bilateral leg/knee disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that she can make an attempt to obtain those records on her own behalf.

3.  Schedule the Veteran for a VA examination by an appropriate examiner in order to determine whether any respiratory disorder is related to her military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination and testing, the examiner should identify any respiratory disorder found, to include asthma.

Then, the examiner should opine as to whether any respiratory disorder found more likely, less likely, or at least as likely as not (50 percent or greater probability) is related to the Veteran's military service, to include the November 1988 notation of "difficulty breathing."

The examiner should specifically address the Veteran's contentions and her lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service.  The examiner should specifically address whether the noted "difficulty breathing" was an initial manifestation of the Veteran's respiratory disorder, and should specifically address her contentions that her asthma began in service but was not diagnosed until after discharge therefrom, although the symptoms persisted since service.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA psychiatric disability examination with a psychiatrist to determine whether any current psychiatric disorder is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  Psychological testing should be conducted with a view toward determining whether the Veteran in fact experiences PTSD or any other psychiatric disorder.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found, including major depressive disorder.  

The examiner should specifically determine if the Veteran suffers from PTSD under the DSM-V as required by 38 C.F.R. § 4.125.  If the Veteran is shown to have PTSD, the examiner should specifically indicate the stressor(s) from which that diagnosis stems.  If the Veteran does not meet the criteria for PTSD, the examiner should explicitly discuss which criteria for diagnosis are missing; the examiner should additionally discuss whether any other diagnoses of PTSD in the claims file were inappropriately or mis-diagnosed previously, and explain that conclusion.

If PTSD is diagnosed, the examiner should opine whether it more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include any sexual harassment and/or alleged sexual assaults therein.  

For purposes of this opinion, the examiner should take specific care to only consider the harassment that occurred during active duty as alleged by the Veteran.  

The examiner should additionally address the Veteran's contentions that she gained weight; had several behavioral changes, including being counseled for missing PLDC; and, requested a hardship discharge under the guise of being a single parent as evidence that the alleged sexual assault occurred.  The examiner should take as conclusive fact that the Veteran did not report the alleged sexual assault at the time and should address the other circumstantial evidence in the Veteran's service records and her lay statements, as well as her mother's March 2010 statement, in order to determine the veracity of those statements respecting corroboration of the alleged sexual assault/harassment stressors.  

For each psychiatric disorder found other than PTSD, to specifically include major depressive disorder, the examiner should provide an opinion regarding whether each disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include any sexual harassment and/or alleged sexual assault therein.  

The examiner should specifically address the Veteran's contentions and her lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service.  The examiner should additionally address the Veteran's mother's March 2010 statement, P.G., MS's April 2011 letter, K.J., MD's January 2010 letter, as well as any other pertinent evidence of record, as appropriate.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Schedule the Veteran for a VA orthopedic neurological examination in order to determine whether her claimed bilateral leg/knee disorders are related to her military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination and testing, the examiner should identify any bilateral leg/knee disorders found, to exclude any left lower extremity radiculopathy.  The examiner should discuss whether there are any separate and distinct disabilities than the already service-connected left lower extremity radiculopathy.  If the Veteran does not have any bilateral leg/knee disorders other than left lower extremity radiculopathy, such should be explicitly noted in the examination report.

Then, the examiner should opine as to whether any bilateral leg/knee disorder found other than left lower extremity radiculopathy more likely, less likely, or at least as likely as not (50 percent or greater probability) is related to the Veteran's military service, to include the December 1983 bilateral shin splints and Achilles tendonitis and/or the June 1985 leg ache shown in service.

The examiner should specifically address the Veteran's contentions and her lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service.

Then, the examiner should additionally opine whether (1) the Veteran's bilateral leg/knee disorders (other than left lower extremity radiculopathy) are caused by her service-connected lumbar spine disability and associated left lower extremity radiculopathy, or (2) whether her bilateral leg/knee disorders are aggravated (e.g., permanently worsened beyond the normal progression of that disease) by her service-connected lumbar spine disability and associated left lower extremity radiculopathy.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for respiratory, psychiatric, and bilateral leg/knee disorders.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


